Citation Nr: 1612664	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-46 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The August 2009 rating decision denied entitlement to a TDIU.  A notice of disagreement was received in February 2010, a statement of the case was issued in May 2015, and a substantive appeal was received in May 2015.

The December 2009 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.  A notice of disagreement was received in February 2010, a statement of the case was issued in September 2010, and a substantive appeal was received in November 2010.

In April 2013, the Board remanded the claims of entitlement to service connection for bilateral hearing loss and tinnitus in order to schedule the Veteran for a Board hearing at his local RO.  In a September 2013 written statement, the Veteran withdrew his hearing request.  The case has thus been returned for further appellate review.

The Board observes that in an October 2015 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  The Veteran filed a notice of disagreement with this denial later that month.  Notably, however, the information of record also reflects that the RO duly acknowledged the Veteran's NOD, including his election of the Decision Review Officer (DRO) process, in a November 2015 letter and has proceeded to take initial action in accordance with the provisions of 38 C.F.R. § 19.26(a) (2015).  Accordingly, any action by the Board pursuant to the Court's ruling Manlincon v. West, 12 Vet. App. 238 (1999), concerning this discrete issue, would be premature at this time.

The Veteran's claim of entitlement to service connection for sleep apnea was denied in an October 2015 rating decision.  The Veteran filed a notice of disagreement with this denial in October 2015.  No statement of the case has yet been issued.  The Board must therefore take jurisdiction over this issue for the limited purpose of remanding it to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to a TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not exhibit bilateral hearing loss in service or within one year after discharge from service, and bilateral hearing loss is not otherwise shown to be associated with his active service.

2.  The Veteran did not exhibit tinnitus in service or within one year after discharge from service, and tinnitus is not otherwise shown to be associated with his active service or with a service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in service, was not incurred as secondary to or aggravated by a service-connected disability, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in April 2009 in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  This letter was sent prior to the initial adjudication of the Veteran's claims in December 2009.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, service personnel records, VA medical records, identified available private treatment records, and Social Security Administration (SSA) records.

The RO arranged for the Veteran to undergo VA examinations in June 2009 and October 2013.  The Board finds that the resulting examination reports, which were written by the same examiner, are adequate for the purpose of determining entitlement to service connection.  The examination reports reflect review of the claims file and interview and examination of the Veteran.  During the examinations, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The Board finds that the evidence of record is adequate for the purpose of determining entitlement to service connection.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  He essentially contends that these disabilities developed as a result of in-service acoustic trauma.  In his September 2009 notice of disagreement, the Veteran reported that his duties as a military policeman/security force on the flight line at Phan Rang Airbase in Vietnam resulted in acoustic trauma while guarding aircraft and the airfield.  He noted that many aircraft were running while he was guarding them.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

Under 38 U.S.C.A. § 1154(b) , in the case of a veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service, even if there is no official record of such incurrence or aggravation; and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss and organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Tinnitus is considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Turning to the evidence of record, the record reflects that the Veteran underwent audiometry examinations on enlistment into service in July 1966, for the purpose of obtaining hearing conservation data in September 1966, on separation in July 1971, and for a Temporary Disability Retired List (TDRL) re-evaluation in December 1972.  The readings were, in decibels, as follows:

July 1966 Enlistment Examination




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
0
X
5
LEFT
-5
5
-5
X
5

September 1966 Hearing Conservation Data Examination




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
-5
5
LEFT
-5
0
0
5
5

The hearing conservation data report notes that the Veteran's current noise exposure was from turbo props on the flight line and in the hangar shop and that ear protection was not worn.  It also noted no history of tinnitus following noise exposure.  His hearing was estimated to be "good."  

July 1971 Separation Examination 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
0
5
0
5
5

December 1972 TDRL Re-Evaluation




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
5

The Veteran expressly denied any history of, or current, hearing loss or ear, nose, or throat trouble on his July 1966 enlistment, July 1971 separation, and December 1972 TDRL re-evaluation medical history reports.  

The Board notes that the Veteran endorsed many symptoms or disabilities on his separation and TDRL re-evaluation medical history reports.  Specifically, on his separation medical history report, he endorsed swollen or painful joints; mumps; frequent or severe headaches; dizziness or fainting spells; eye trouble; chronic or frequent colds; severe tooth or gum trouble; goiter; shaking sweats (night sweats); shortness of breath; pain or pressure in chest; palpitation or pounding heart; cramps in legs; stomach, liver, or intestinal trouble; jaundice; piles or rectal disease; frequent or painful urination; recent gain or loss of weight; back trouble of any kind; frequent trouble sleeping; and nervous trouble of any sort.  On his TDRL re-evaluation medical history report, he endorsed frequent or severe headaches; dizziness or fainting spells; thyroid trouble; shortness of breath; pain or pressure in chest; palpitation or pounding heart; cramps in legs; jaundice or hepatitis; frequent or painful urination; recurrent back pain; frequent trouble sleeping; depression or excessive worry; and nervous trouble of any sort.

The Veteran's service treatment records reflect that he never complained of, nor sought treatment for, symptoms related to hearing loss or tinnitus during service.   

The Veteran's DD Forms 214 reflect that his military occupational specialty (MOS) was security police.  His service personnel records reflect that his MOS was machine gunner from January 1969 to January 1970.  While service personnel records also reflect that he served in the Republic of Vietnam, they do not reflect that he "engaged in combat with the enemy" as contemplated by 38 U.S.C.A. § 1154(b).  Nonetheless, the Board accepts the Veteran's lay description of his in-service duties and finds that his descriptions of noise exposure are competent, credible, and consistent with his service.  See 38 U.S.C.A. § 1154(a).  

In terms of post-service evidence, VA medical records reflect that the Veteran first sought treatment for hearing loss and tinnitus in September 2008.  It was noted that the Veteran reported possible right ear hearing loss for approximately one year.  He reported occasional bilateral tinnitus for many years.  He reported military noise exposure in the form of combat in Vietnam and denied any occupational or recreational noise exposure.  There was no family history of hearing loss.  

The Veteran underwent a VA audio examination in June 2009.  At this examination, the Veteran reported in-service exposure to live aircraft and weaponry noise without the provision of ear protection.  He reported occupational noise exposure as a warehouse manager for 35 years with the use of ear protection.  He denied recreational noise exposure.  It was noted that he reported hearing loss onset 30 years ago.  He reported constant bilateral tinnitus since military discharge.  Following examination and testing, the examiner diagnosed sloping moderate high frequency sensorineural hearing loss bilaterally, and constant tinnitus bilaterally.

Following review of the record and interview and examination of the Veteran, the examiner opined that the Veteran's hearing loss is not caused by or a result of active duty military service.  He noted that the Veteran entered service and was discharged from active duty with hearing sensitivity that was clinically normal from 500 to 4000 Hertz.  He noted that current scientific evidence asserts that hearing loss related to acoustic exposure or trauma occurs immediately at the time of insult and has not been found to be present with a progressive onset.  He provided a citation to Humes, Joellenback & Durch, 2005, to support this proposition.  He noted that hearing loss with progressive onset is commonly symptomatic of factors such as presbycusis, genetic inheritance, medical pathology, or subsequent civilian noise exposure.  He noted that all of the Veteran's military and civilian audiological and ontological history was scientifically reviewed and considered in the formulation of this opinion.

The VA examiner also opined that the Veteran's tinnitus is as likely as not a symptom associated with the hearing loss and that it is not caused by or a result of active duty military service.  He noted that there is no evidence documenting that tinnitus was incurred in or aggravated by active-duty military service.  There was no current ear-related service-connected condition that would support a relationship between tinnitus onset and active-duty military service.  He again noted that all of the Veteran's military and civilian audiological and ontological history was scientifically reviewed and considered in the formulation of this opinion.

In a September 2013 statement, the Veteran's wife reported that the Veteran has had problems with his hearing for many years.  She noted that he "has various physical disabilities from his years of service in the Air Force during the Vietnam War."  

In October 2013, the Veteran underwent another examination by the same VA examiner who conducted the June 2009 examination.  Following review of the claims file and interview and examination of the Veteran, the examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  In his rationale, he noted that the claims file was reviewed, including a reiteration of the Veteran's case history and the September 2013 statement from his wife.  While the Veteran's history was noted to be significant for military noise exposure, service treatment records did not reveal any evidence documenting that permanent hearing loss or noise injury was incurred during military service.  The Veteran entered into and separated from active duty service with hearing sensitivity that was clinically normal bilaterally.  There was no significant shift in the Veteran's hearing thresholds from the baseline documented during military service.  He noted that an interim examination shift at 6000 Hertz in the right ear was temporary as evidenced by the TDRL re-evaluation.  He noted that current scientific evidence asserts that permanent hearing damage related to acoustic exposure or trauma occurs immediately at the time of insult and has not been found to present with a delayed or progressive onset.  He cited to a 2006 article from the Institute of Medicine National Academy of Sciences entitled "Noise and Military Service- Implications for Hearing Loss and Tinnitus."  He stated that, since service treatment records indicate the Veteran was discharged from active duty service with stable, clinically normal hearing sensitivity, evidence indicates that the Veteran's hearing loss began after military discharge and thus is less likely as not caused by or a result of his active duty military service.  

The October 2013 VA examination report also notes that the Veteran reported constant ringing/tonal tinnitus bilaterally since military service.  The Veteran attributed his tinnitus to military noise exposure.  He opined that the tinnitus is at least as likely as not a symptom associated with hearing loss and, since the Veteran's hearing sensitivity is considered less likely than not related to active duty service, his tinnitus is also considered less likely than not related to active duty service.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the only probative medical opinions on the question of whether the Veteran has current bilateral hearing loss and tinnitus disabilities that are related to service are the opinions from the VA examiner who authored the June 2009 and October 2013 examination reports.  The author of these opinions is an audiologist who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner reviewed the claims file and interviewed and examined the Veteran, and he provided a detailed description of his examination findings and discussion of the pertinent medical and lay evidence of record.  

The examiner ultimately found that a current bilateral hearing loss disability could not be etiologically linked to service, noting that the Veteran did not have hearing loss in service, there was no significant shift in the Veteran's hearing thresholds during service, and that the available medical literature does not support delayed-onset hearing loss after noise exposure.  He described the findings of the relevant Institute of Medicine study and applied these findings to the case at hand.  For these reasons, the Board finds this examination report to be highly probative evidence that weighs against the Veteran's bilateral hearing loss claim.  

The examiner also ultimately found that the Veteran's tinnitus is at least as likely as not related to his bilateral hearing loss.  To the extent that the Veteran's tinnitus has been found to be secondary to his bilateral hearing loss, secondary service connection based on a nonservice-connected primary disability is precluded by law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered whether service connection for bilateral hearing loss and tinnitus are warranted on a direct basis, based on continuity of symptomatology since service.  

The Veteran reported at a September 2008 VA medical appointment that he has had possible right ear hearing loss for approximately one year.  At his June 2009 VA examination, he reported having had hearing loss for approximately 30 years.  The Veteran also reported at his June 2009 VA examination that he has had constant bilateral tinnitus since service, while he noted at a September 2008 VA medical appointment that he has had tinnitus for many years.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran in this case is competent to report having experienced hearing difficulty for 30 years.  The Veteran's own lay reports estimate that his hearing loss disability began no earlier than eight years following his separation from service.  The September 2013 statement from the Veteran's indicates that the Veteran has had hearing loss for many years, but it does not specify that the Veteran had hearing at the time of his separation from service (assuming that she did know him at the time of his separation, and was thus providing testimony of something that she directly witnessed).  These lay assertions are consistent with the Veteran's service treatment records, which contain audiology reports from the July 1971 separation and December 1972 TDRL re-evaluation examinations that show the Veteran's hearing to be within normal limits and no significant upward shift in hearing thresholds from entrance to separation and TDRL re-evaluation.  The Board notes also that the Veteran expressly denied any past or current hearing loss on his separation and TDRL re-evaluation medical history reports.  There is, therefore, no assertion of continuity of hearing loss symptomatology from service to the present time.  Therefore, entitlement to service connection for bilateral hearing loss based on the Veteran's lay reports of continuity of symptomatology is not warranted.  

The Veteran is also competent to testify as to having experienced ringing in his ears ever since service and, unlike with the hearing loss claim, has actually provided lay testimony that places the onset of his tinnitus to service.  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

In the case at hand, the Veteran's service treatment records clearly reflect that the Veteran did not experience tinnitus at any point during service or for more than one year thereafter.  As noted above, the Veteran never complained of or was found to have ringing in his ears during service.  The Veteran expressly denied any past or current ear, nose, or throat trouble on his July 1971 separation medical history report.  He also expressly denied any past or current ear, nose, or throat trouble on his December 1972 TDRL re-evaluation medical history report.  This latter report was completed by the Veteran more than one year following his separation from active duty service.  As noted above, the Veteran endorsed many symptoms or disabilities on both of these medical history reports, including symptoms of comparable severity to ringing in the ears.  (For example, as noted above, the Veteran endorsed chronic of frequent colds; night sweats; jaundice; and frequent or painful urination.)  The Board concludes that, if the Veteran had experienced tinnitus during service, he would have reported this on either or both of the July 1971 and December 1972 medical history reports.  

While the Veteran may currently assert that he began experiencing tinnitus in service or shortly following his separation therefrom, those statements appear to be inaccurate recollections of past events, which are much less reliable than the in-service descriptions of his medical condition at that time.  The Board notes that the Veteran's reports of having experienced tinnitus in service, specifically, were first made in June 2009, more than 37 years following his separation from service.  The Board must find that the contemporaneous in-service denials of ear trouble are far more probative than the Veteran's current reports of in-service tinnitus.  The Board thus considers the Veteran to be an inaccurate historian in reporting that his tinnitus began during service.  In short, the Board finds the contemporaneous medical and lay evidence contained in the service treatment records to be a more accurate, reliable and probative account of what the Veteran was experiencing at that time than the Veteran's subsequent recollections of in-service ringing in the ears.

In the absence of credible, probative evidence of tinnitus in service or within one year of separation from service, the Board finds that service connection for a chronic tinnitus disability cannot be established based on the Veteran's assertions of continuity of symptomatology since service.  

The Board acknowledges that the Veteran himself believes that his current bilateral hearing loss and tinnitus are related to service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  As noted above, under certain circumstances, a layperson may be competent to offer testimony on certain medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to describe in-service noise exposure and to describe current hearing difficulties and tinnitus.  He does not, however, possess the necessary medical expertise to link a diagnosed hearing loss disability or tinnitus to service that had ended more than one year or, in the case of the bilateral hearing loss claim, at least eight years, earlier.  

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran has current bilateral hearing loss or tinnitus disabilities that are etiologically related to his military service.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable, and the claims for service connection for bilateral hearing loss and tinnitus must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

On his May 2015 VA Form 9 substantive appeal to the Board, submitted in connection with his TDIU claim, the Veteran requested that he be scheduled for a hearing before a Member of the Board by live videoconference.  The Veteran has not yet been scheduled for this hearing.  Therefore, it is necessary to remand the claim of entitlement to a TDIU for a videoconference hearing at his local RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for the requested Board videoconference hearing at his local RO with respect to the claim of entitlement to a TDIU.  Appropriate notification should be given to the appellant, and such notification should be documented and associated with the appellant's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


